Case 2:19-cv-05605-DOC-KK Document 42 Filed 09/29/20 Page 1 of 1 Page ID #:552




  1
  2
  3                                           JS-6
  4
  5
  6
                            UNITED STATES DISTRICT COURT
  7
                           CENTRAL DISTRICT OF CALIFORNIA
  8
  9
 10    CURTIS CLIFFORD INGRAM,                       Case No. CV 19-5605-DOC (KK)
 11                              Plaintiff,
 12                        v.                        JUDGMENT
 13    C. RACHAL, ET AL.,
 14                              Defendant(s).
 15
 16
 17         Pursuant to the Order Accepting Findings and Recommendation of United
 18   States Magistrate Judge,
 19         IT IS HEREBY ADJUDGED that this action is dismissed with prejudice and
 20   without leave to amend.
 21
 22   Dated: September 29, 2020
 23
                                               HONORABLE DAVID O. CARTER
 24                                            United States District Judge
 25
 26
 27
 28
